USCA11 Case: 20-12488     Date Filed: 04/01/2021   Page: 1 of 10



                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-12488
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 4:19-cv-00235-ACA



LINDA SANDERS,

                                                            Plaintiff-Appellant,

                                   versus

SOCIAL SECURITY ADMINISTRATION, COMMISSIONER,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                               (April 1, 2021)



Before JILL PRYOR, LUCK, and EDMONDSON, Circuit Judges.
         USCA11 Case: 20-12488      Date Filed: 04/01/2021   Page: 2 of 10



PER CURIAM:



      Linda Sanders appeals the district court’s order affirming the Social Security

Commissioner’s denial of Sanders’s application for disability insurance benefits

(“DIB”), 42 U.S.C. § 405(g). No reversible error has been shown; we affirm.

      Our review of the Commissioner’s decision is limited: limited to whether

substantial evidence supports the decision and whether the correct legal standards

were applied. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir.

2011). “Substantial evidence is more than a scintilla and is such relevant evidence

as a reasonable person would accept as adequate to support a conclusion.” Id. “If

the Commissioner’s decision is supported by substantial evidence, this Court must

affirm, even if the proof preponderates against it.” Dyer v. Barnhart, 395 F.3d
1206, 1210 (11th Cir. 2005). Under this limited standard of review, we must not

make fact-findings, re-weigh the evidence, or substitute our judgment for that of

the Administrative Law Judge (“ALJ”). Id. We review de novo the district court’s

determination about whether substantial evidence supports the ALJ’s decision.

Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002).

      A person who applies for Social Security DIB benefits must first prove that

she is disabled. See 20 C.F.R. § 404.1512(a). The Social Security Regulations


                                         2
         USCA11 Case: 20-12488       Date Filed: 04/01/2021   Page: 3 of 10



outline a five-step sequential evaluation process for determining whether a

claimant is disabled. 20 C.F.R. § 404.1520(a)(4). The ALJ must evaluate (1)

whether the claimant engaged in substantial gainful work; (2) whether the claimant

has a severe impairment; (3) whether the severe impairment meets or equals an

impairment in the Listings of Impairments; (4) whether the claimant has the

residual functional capacity (“RFC”) to perform his past relevant work; and

(5) whether, in the light of the claimant’s RFC, age, education, and work

experience, there exist other jobs in the national economy the claimant can

perform. Id.

      Applying the five-step evaluation process, the ALJ first determined that

Sanders had engaged in no substantial gainful activity since her amended onset

date of 15 October 2015. The ALJ then determined that Sanders had two severe

impairments: diabetes and hypertension. The ALJ determined that Sanders had the

RFC to perform light work with some physical limitations, including requiring “an

ability to sit or stand at will.” Considering Sanders’s age, education, work

experience, and RFC (together with the vocational expert’s testimony), the ALJ

determined that Sanders could perform other work in the national economy.

Accordingly, the ALJ concluded that Sanders was “not disabled.”




                                          3
           USCA11 Case: 20-12488       Date Filed: 04/01/2021   Page: 4 of 10



        Sanders administratively appealed the ALJ’s decision to the Appeals

Council. In support of her application, Sanders submitted additional medical

records dated both before and after the ALJ’s February 2018 decision. The

Appeals Council denied Sanders’s request for review. About Sanders’s additional

evidence, the Appeals Council determined (1) that no “reasonable probability”

existed that the medical records dated before the ALJ’s decision would change the

outcome; and (2) that the records dated after the ALJ’s decision had no effect on

the ALJ’s decision about whether Sanders was disabled on or before February

2018.

        The district court affirmed.



                                           I.



        On appeal, Sanders contends that the ALJ failed to give adequate weight to

the medical opinion of her treating physician, Dr. Ladipo. In a letter dated January

2015, Dr. Ladipo noted that Sanders “cannot keep a job as of now due to her

chronic medical condition.” Dr. Ladipo also said that Sanders “cannot stand or sit

for prolonged periods of time due to her back pain.”




                                           4
         USCA11 Case: 20-12488       Date Filed: 04/01/2021   Page: 5 of 10



      In deciding how much weight to give a medical opinion, the ALJ considers,

among other things, (1) the examining relationship; (2) the treatment relationship;

(3) the extent to which the opinion is supported by medical evidence and

explanations; and (4) whether the opinion is consistent with the record as a whole.

20 C.F.R. § 404.1527(c). Absent “good cause” to the contrary, the ALJ must give

substantial weight to the opinion, diagnosis, and medical evidence of a treating

physician. Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1159 (11th Cir.

2004). Good cause may exist under these circumstances: (1) the treating

physician’s opinion was not bolstered by evidence; (2) evidence supported a

contrary finding; or (3) the treating physician’s opinion was conclusory or

inconsistent with the doctor’s own medical records. Lewis v. Callahan, 125 F.3d
1436, 1440 (11th Cir. 1997). The ALJ must articulate clearly the reasons for

giving less weight to the treating physician’s opinion. Id.

      Substantial evidence supports the ALJ’s decision to give only partial weight

to Dr. Ladipo’s opinion. First -- as noted by the ALJ -- Dr. Ladipo’s opinion that

Sanders was unable to work is entitled to no weight because that conclusion is an

administrative determination reserved to the Commissioner. See 20 C.F.R. §

404.1527(d).




                                          5
         USCA11 Case: 20-12488       Date Filed: 04/01/2021     Page: 6 of 10



      The ALJ also articulated good cause for giving less weight to Dr. Ladipo’s

opinion about Sanders’s physical limitations. The ALJ explained that the term

“prolonged period” was vague and provided no specific information about how

long Sanders could sit or stand in one position. Moreover, Dr. Ladipo’s treatment

records contain no objective or clinical evidence to support Dr. Ladipo’s opinion

about Sanders’s limited ability to sit or stand. Instead, the treatment records

indicate consistently that Sanders had a normal gait, normal motor strength, and

intact sensory function during the pertinent time. In any event, the ALJ included in

the RFC that Sanders have the option to sit or stand at will.



                                          II.



      Sanders next contends the ALJ failed to develop fully and fairly the record.

In particular, Sanders says the ALJ failed to obtain medical records from North

Alabama Regional Medical Center: records dated between 15 February 2017 and

15 March 2018.

      The ALJ “has a basic duty to develop a full and fair record” of the

claimant’s medical history for the twelve months preceding the application date.

Ellison v. Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2011); see 20 C.F.R. §

                                          6
         USCA11 Case: 20-12488       Date Filed: 04/01/2021   Page: 7 of 10



404.1512(b). “Nevertheless, the claimant bears the burden of proving that he is

disabled, and, consequently, he is responsible for producing evidence in support of

his claim.” Ellison, 355 F.3d at 1276; see 20 C.F.R. § 404.1512(a).

      We reject Sanders’s assertion that the ALJ failed to develop fully and fairly

the record. The record before the ALJ contained sufficient evidence for the ALJ to

evaluate Sanders’s medical conditions and impairments for the twelve-month

period preceding Sanders’s October 2015 onset date. The ALJ was under no

obligation to develop the medical record beyond that onset date and, thus, had no

obligation with respect to the 2017 and 2018 hospital records identified by

Sanders. See Ellison, 355 F.3d at 1276 (stating the ALJ “was in no way bound to

develop the medical record” for years after the claimant’s application date).

      Sanders’s relies on our decisions in Brown and Cowart, in which we noted

that the ALJ’s obligation to develop the record “rises to a special duty” when a

claimant is unrepresented by counsel. See Brown v. Shalala, 44 F.3d 931, 934

(11th Cir. 1995); Cowart v. Schweiker, 662 F.2d 731, 735 (11th Cir. 1981). Unlike

the claimants in Brown and Cowart, however, Sanders was represented by a lawyer

throughout the proceedings. The ALJ, thus, was under no heightened duty to

develop the record.




                                         7
         USCA11 Case: 20-12488       Date Filed: 04/01/2021   Page: 8 of 10



                                        III.



      Sanders next contends that the Appeals Council failed to evaluate properly

the additional evidence Sanders submitted on appeal.

      Generally speaking, a claimant may present new evidence at each stage of

the administrative process, including before the Appeals Council. Washington v.

Soc. Sec. Admin., Comm’r, 806 F.3d 1317, 1320 (11th Cir. 2015). The Appeals

Council has discretion to decline review of an ALJ’s denial of benefits. See id.; 20

C.F.R. § 404.970(b). “But the Appeals Council ‘must consider new, material, and

chronologically relevant evidence’” submitted by the claimant. Washington, 806
F.3d at 1320; 20 C.F.R. § 404.970(a)(5). We review de novo the Appeals

Council’s refusal to consider new evidence and the Appeals Council’s denial of

review. See Washington, 806 F.3d at 1321.

      As an initial matter, we reject Sanders’s contention that the Appeals Council

applied incorrectly a “reasonable probability” (instead of a “reasonable

possibility”) standard in denying her request for review. Under the pertinent

regulations, when a claimant presents evidence after the ALJ’s decision, the

Appeals Council must consider whether “there is a reasonable probability that the




                                         8
         USCA11 Case: 20-12488       Date Filed: 04/01/2021   Page: 9 of 10



additional evidence would change the outcome of the decision.” See 20 C.F.R. §

404.970(a)(5) (emphasis added).

      The Appeals Council committed no error in declining to consider Sanders’s

additional evidence. The medical records pre-dating the ALJ’s decision contained

no new material information. Instead, those records contained the same clinical

findings evidenced in records already submitted to the ALJ, including that Sanders

was diagnosed with hypertension, uncontrolled diabetes, insomnia, and depression

with anxiety. Because these records were cumulative of evidence already

considered by the ALJ, substantial evidence supports the Appeals Council’s

determination that no “reasonable probability” existed that the additional evidence

would change the outcome. In a similar way, the medical records post-dating the

ALJ’s decision also consisted of duplicative findings and diagnoses: no new or

material evidence. Also, these records were not chronologically relevant to

Sanders’s medical condition “on or before” the ALJ’s decision.

      The Appeals Council’s review of the newly submitted evidence was

adequate. Because the Appeals Council denied review of the ALJ’s decision, no

detailed explanation of its decision or a discussion of the additional evidence was

necessary. See Mitchell v. Comm’r, Soc. Sec. Admin., 771 F.3d 780, 783 (11th




                                          9
        USCA11 Case: 20-12488       Date Filed: 04/01/2021   Page: 10 of 10



Cir. 2014) (noting that nothing requires the Appeals Council “to provide a detailed

discussion of a claimant’s new evidence when denying a request for review.”).

      Substantial evidence supports the ALJ’s assessment of Sanders’s RFC and

the Commissioner’s denial of DIB benefits; we affirm.

      AFFIRMED.




                                        10